HonorabIe~T.'M.Thimble
Firt   Assistant
State Superintendent
                   of Public Instruction
Austin,Texas

Dear Sir:                        opinionNO. 0-6550
                                 Re: Under the facts submittedvhat tax
                                     rate can be assessedand oollected
                                     by the independentschooldistrict
                                     that IS to be fOFm?d in Jefferson
                                     County?

We are in receiptof your letterof May 3, 1945, In which you enclosea
letterfrom Mr. W. 6. Holloway,Superintendentof the Fort BachesSchools.
Mr. Hollovaysubmitsthe follcwlngquestion:

       "The presentboard vould like to lomv the followtiginformetion:
       (1) lo. 16 was formedby special'lawof the 39th Deg., H. B.
       #5, Ch. #153, page 363, which grantedNo. 16 the power to
       asseas aud collect the $1.50 tax rate. The board would like
       to know if this $1.50 tax rate cau be assessedand aollected
       by tha independentdistrictthat is to be formed. (2) If the
       $1,50 tax rate vi11 not be legal for the independentdistrict
       that is to be formed,what Is the status of the school tax
       rate, that is, will the independentdistrictso formedhave
       a $1.00 tax rate es providedby the generallaw, or will tim
       independentdistricthave to vote on the tax rate? (3) If the
       independentdistrictshouldvote on the tax rate of the
       gauerallaw as providedof $1.00, and should defeat the $1.00
       tax levy,what would be the status of the bonded indebtaduar8T"

Replying to the foregoinginquiry,it is our opinionthat since Common
School DistrictWo. 16 vas createdby a speciallaw grantingit the power
to assess and collecta $1.50 tax rate, such paver would not follov to
an independentschool districtafter the conversionof Comon Sahool
DistrictHo. 16 into au independentschool district. No. maintenance
tax could be collectedby the %z@nmdent school~district~lintil euch
district,by a vote of the qualifiedpropertytaxpayingvoters of the
districtauthorizedthe same. In the case of Pyote Independent
SchoolDistrictv. Dyer, 34 5. W. I2di exact page 580, the Court mid;
                                                                    -   -




HonorableT. N. Thimble,page 2   (o-6550)




    "* * an    the countyschoolboard of Ward County enteredits
    order creatingPyote independentschool districtout of old
    commonschool districtBo. 4. the old districtceased to
    exist and all maintenancetaxes theretoforevoted by it ceased
    to be in force. This being the case, no power existedin any
    tax levyingbody to levy furthermaintenancetaxes on the
    propertyof of the districtuntil the new districtshouldvote
    such tax in the way and manner providedby law and by the
    Constitution.Futhermore,the commissionerscourt never has
    the powertolevy me&enance taxes for independentschool
    districts.Such tax must be leviedby the local board. R. C.
    S. of Texas 1925, articles2784 and 2790; also the local beard
    usuallyleviesall bond taxes of an independentdistrict.R.
    C. S. of Texas 1925, arts. 2784 and 2788. There is one
    exceptionto this rule, and in our opinionthat exceptionis
    not involvedhere. The exceptionmentionedis where, after
    change in school districts,or the creationof new districts
    out of the old districts,there has been no provisionby
    assumptionof the indebtednessor otherwisefor the payment
    of the bonds that are outstandingagainst the old district,
    and such facts are certifiedto the commissioners"  court by
    the county schoolboard, then it is the duty of the
    commissioners' court to annuallylevy a tax for the purpose
    of payingthe old bonded indebtedness.See section 11, c.
    84, ,ActaFirst CalledSessionlbrtleth  Legislature(1927)
    aupra, p. 232 (Vernon'8Ann. Civ. St. art. 2742b, sec. 11).
    Bo such conditionexistedhere. In fact, the oppositeis
    shown, as the districtprodeedadwith all possibledispatch
    to organizeItselfand assume the bonds of the old district
    by a vote of the people,as providedfor in the act. Such
    being the case, the commissionerscourt had no authorityfor
    the levy of taxes to pay the bonds of the old common school
    district. In no event would this power exist unless tha new
    districthad failed to providefor the paymentthereof,and
    the other things providedby the act had transpired.** *v

In the case of BigfootIndependentSchool Districtv. Canard,116 S. W.
(2d) 804, (confirmedby the SupremaCourt) the Court said:

    'share,after consolidatedschool districthad voted a
    maintenancetax, the consolidateddistrictwas regularly
    convertedinto an independentdistrict,the independent
    districtcould not imposethe maintenancetax without
    having first obtainedapprovalof voters of new district,
    notwithstanding the independentdistrictembracedthe
    identicalterritorywhich formed the consolidateddistrict."
HonorableT. M. Trimble,page 3    (0-6550)



By convertingthe comeonschool districtcreatedby speciallav into
an independentschool district,the authoritygiven the coqmon
school districtto levy a $1.50 tax rate vould not be availableto the
independentschool districtsince the independentschool district
would be controlledby the generallaw, which fixes the school tax
rate at $1.00 on tha $100 valuatiq; and the tax of $1.00 os the
$100 valuationwould not be in effect until authorizedby a vote
of the property'taxpayera of the district.

If the independentsahool districtahould vote on the tax rate sa
providedof $1.00 on the $100 valuation,and should defeat the $1.00
tax levy, the bond tax would remain in effactbut vauld have to be
leviedby the commiasioner6~  court since such tax wa6 a continuing
tax levy at the time the bonds were issuadand remainsa charge
againstall the propertysituatedin said districtat the time the
bonds were authorized.

                                     Yours very tru!Ly

                                ATTOBBEI(BWWAL OF tTolK3

                                a/ C. F. Gibson



                                w
                                    C. F. Sibson
                                        Assistant

CFO: EP/ ldw

APPROVEDMAY 16, 1945
a/ GROVERSELZXIE3
FIEFjTASSISTART
ATTORlEi0CRBRALOF TEEAS

APmovFlD0PIE10ECOEMITTEE
BY B. W. B.
CHAIRMAR